DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 5, 7 – 11, and 19 are no longer withdrawn from consideration because the inventive groups of said claims are no longer distinct in view of the instant amendments to Claim 12. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At Lines 2 and 3 of Claim 30: the recitation “the reset switch” lack antecedent basis in Claim 30 itself and Claim 15. For purposes of examination and to expedite prosecution, said recitation will be considered as having proper antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noto (United States Patent US 9,891,744 B2), hereinafter referenced as Noto.
	Regarding Claim 1, Noto discloses “An integrator comprising: an amplifier having an inverting input terminal and a non-inverting input terminal, and an output terminal, a reference signal having a pulse waveform being supplied to the noninverting input terminal; at least one feedback capacitor” (Figure 8, Items ‘AMP1’ (amplifier), ‘VIG’ (touch driving signal), ‘Cs1’ (feedback capacitor) (Notice that VIG is connected to the non-inverting terminal, touch electrode Cxy is connected to the inverting input terminal and that AMP1 and Cs1 form an integrator.)),  “the feedback capacitor coupled to the inverting input terminal and the output terminal’ (Figure 8, Item Cs1 (Notice that Cs1 is coupled between the inverting terminal and output terminal of AMP1.)), “a first path of switches configured to connect the feedback capacitor between the inverting input terminal and the output terminal of the amplifier during a rising period of the reference signal” (Figures 8 and 9 (Notice that during the rise of VIG, switches CFB1 and CFB2 are on.)), “and a second path of switches configured to connect the feedback capacitor between the inverting input terminal and the output terminal of the amplifier during a falling period of the reference signal” (Figures 8 and 9 (Notice that during the fall of VIG, switches CFA1 and CFA2 are on.)), “wherein, during each of the rising period and the falling period of the 
Regarding Claim 2, Noto discloses everything claimed as applied above (See Claim 1). In addition, Noto discloses “wherein the first path of switches and the second path of switches connect the feedback capacitor so that directions of currents flowing through the feedback capacitor during the rising period and the falling period of the reference signal are identical to each other” (Figures 8 and 9 (Notice that CFA1/2 (second path of switches) and CFB1/2 (first path of switches connect Cs1 during rising and falling periods of VIG (the reference signal) such that currents flow in the same directions.)).
Regarding Claim 3, Noto discloses everything claimed as applied above (See Claim 1). In addition, Noto discloses “wherein the first path of switches comprises: a first rising switch connected between the inverting input terminal of the amplifier and a first electrode of the feedback capacitor” (Figure 8, Item ‘CFB1’), “and a second rising switch connected between the output terminal of the amplifier and a second electrode of the feedback capacitor” (Figure 8, Item ‘CFB2’), “wherein the first and second rising switches are turned on before a rising edge of the reference signal” (Figure 9 (Notice that CFB1/2 is on before VIG reference signal at time t2.)).
Regarding Claim 4, Noto discloses everything claimed as applied above (See Claim 3). In addition, Noto discloses “wherein the second path of switches comprises: a first falling switch connected between the inverting input terminal of the amplifier and a  a second falling switch connected between the output terminal of the amplifier and a first electrode of the feedback capacitor” (Figure 8, Item ‘CFA2’), “wherein the first and second falling switches are turned on before a falling edge of the reference signal” (Figure 9 (Notice that CFA1/2 is on at time t4 before falling VIG reference signal at time t5.)).
Regarding Claim 5, Noto discloses everything claimed as applied above (See Claim 4). In addition, Noto discloses “wherein, among a pair of the first rising switch and the second falling switch and a pair of the second rising switch and the first falling switch, one pair thereof has on-terms which partially overlap each other during the rising period or the falling period” (Figure 9 (Notice that for at least a pair of the first rising switch CFB1 and second falling switch CFA2, each switch has on-terms that overlap during the rising period of VIG at time t4.)).
Regarding Claim 19, Noto discloses “An integrator comprising: an amplifier having a non-inverting input terminal, an inverting input terminal, and an output terminal; a feedback capacitor having a first electrode and a second electrode” (Figure 8, Items ‘AMP1’ (amplifier), ‘VIG’ (touch driving signal), ‘Cs1’ (feedback capacitor) (Notice that VIG is connected to the non-inverting terminal, touch electrode Cxy is connected to the inverting input terminal and that AMP1 and Cs1 form an integrator. Also, notice that Cs1 has a first electrode to the left of Cs1 and second electrode to the right of Cs1 and AMP1 has an output terminal.)),  “a first switch connected between the inverting input terminal of the amplifier and the first electrode of the feedback capacitor” (Figure 8, Item ‘CFB1’),  “a second switch connected between the output terminal of the amplifier and the second electrode of the feedback capacitor” (Figure 8, Item ‘CFB2’), “a third switch connected .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noto in view of Li et al. (United States Patent Application Publication US 2016/0334902 A1), hereinafter referenced as Li.
Regarding Claim 9, Noto discloses everything claimed as applied above (See Claim 4). In addition, Noto fails to explicitly disclose “wherein, when the at least one feedback capacitor comprises multiple feedback capacitors, the multiple feedback capacitors are connected in parallel to each other, and further comprising multiple gain 
In a similar field of endeavor, Li teaches a capacitive sensing device which incorporates multiple feedback capacitors that are switched to control a total feedback capacitance for differential amplifier 202 (Figure 6B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein, when the at least one feedback capacitor comprises multiple feedback capacitors, the multiple feedback capacitors are connected in parallel to each other, and further comprising multiple gain control switches connected to at least one of first and second electrodes of the multiple respective corresponding feedback capacitors” because one having ordinary skill in the art would want to reduce current spikes (Li, Paragraph [0087], Lines 4 – 5).
Regarding Claim 10, Noto and Li, the combination of hereinafter referenced as NL, disclose/ teach everything claimed as applied above (See Claim 9). In addition, Noto fails to explicitly disclose “wherein, a total capacitance of the at least one feedback capacitor is changed according to on/off of the gain control switches to adjust an amplification gain of the amplifier”. However, Li teaches a capacitive sensing device which incorporates multiple feedback capacitors that are switched to control a total feedback capacitance for differential amplifier 202 (Figure 6B). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein, a total capacitance of the at least one feedback capacitor is changed according to on/off of the gain control .
Allowable Subject Matter
	The subject matter of Claims 15, 17, 24, 27, 28, and 30 is allowable over the prior art of record. Note that Claim 30 requires the 35 U.S.C. 112(b) rejection of Claim 30 above be overcome to be place said claim in full condition for allowance.
Claims 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed February 16, 2021 have been fully considered.
	First, the amendments to each of Clams 24, 27, 28 and cancelation of Claims 25, 26, and 29 have overcome the rejections of Claims 24 – 29 under 35 U.S.C. 112(b) as set forth and made of record in the Office Action mailed August 21, 2020.
	Second, the amendments to Claim 15 and cancelation of Claims 25 and 26 have overcome the rejections of Claims 15 and 24 – 27 under 35 U.S.C. 102(a)(2) as set forth and made of record in the Office Action mailed August 21, 2020.
	Third, new grounds for rejection have been presented with regard to Claims 1 – 5, 7 – 11, and 19 that have been necessitated by amendment to Claim 15 which has resulted in withdraw of the restriction requirement as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 20, 2021